Case: 20-60190     Document: 00515847608         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 4, 2021
                                  No. 20-60190                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Mirian Ervis Diaz-Diaz; Ashly Stefany Martinez-Diaz;
   Yenny Catalina Diaz; Sandivel Camila Diaz,

                                                                         Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 557 958
                             BIA No. A208 557 959
                             BIA No. A208 557 960
                             BIA No. A208 557 961


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60190      Document: 00515847608         Page: 2    Date Filed: 05/04/2021




          Mirian Ervis Diaz-Diaz and her three minor children seek review of
   two decisions by the Board of Immigration Appeals: (1) its July 2019 decision,
   affirming the Immigration Judge’s denial of their applications for asylum,
   withholding of removal, and protection under the Convention Against
   Torture; and (2) its February 2020 decision, denying their motion to
   reconsider or reopen. We dismiss the petition for lack of jurisdiction insofar
   as it seeks review of the July 2019 decision, and we deny the petition insofar
   as it seeks review of the February 2020 decision.
          Mirian Ervis Diaz-Diaz and her three children, who are natives and
   citizens of El Salvador, entered the United States in October 2015. The next
   month, they were charged with being removable from the United States. In
   August 2017, Diaz-Diaz filed applications for asylum, withholding of
   removal, and protection under the Convention Against Torture for herself
   and her children. Diaz-Diaz received a hearing and testified before an
   Immigration Judge.
          On January 12, 2018, the IJ denied the applications for relief. Diaz-
   Diaz timely appealed to the BIA. The BIA adopted and affirmed the IJ’s
   decision and dismissed the appeal on July 16, 2019. Diaz-Diaz then filed a
   motion to reconsider on August 22, 2019. On February 25, 2020, the BIA
   denied the motion to reconsider; in its decision, the BIA also construed that
   motion as a motion to reopen, which it denied. Diaz-Diaz filed this petition
   for review on March 12, 2020.
          We first determine whether we have jurisdiction over Diaz-Diaz’s
   petition for review. Under 8 U.S.C. § 1252(b)(1), an individual must file a
   petition for review “not later than 30 days after the date of the [BIA’s] final
   order of removal.” This 30-day filing deadline is jurisdictional. Navarro-
   Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003). Because “[t]he BIA’s
   denial of an appeal and its denial of a motion to reconsider [or reopen] are
Case: 20-60190     Document: 00515847608           Page: 3   Date Filed: 05/04/2021




                                    No. 20-60190


   two separate final orders,” each BIA decision in this case requires its own
   petition for review, which must be filed during that 30-day window. Guevara
   v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006); see also 8 U.S.C. § 1252(6).
   Diaz-Diaz did not file a petition for review within 30 days of the BIA’s July
   2019 decision, so we lack jurisdiction to consider any challenges to that
   decision.
          Diaz-Diaz did, however, file a petition for review within 30 days of the
   BIA’s February 2020 decision, so we have jurisdiction over that decision. In
   her petition, Diaz-Diaz does not challenge the denial of the motion to
   reconsider or reopen; instead, her petition focuses exclusively on the BIA’s
   July 2019 decision. Though we would have jurisdiction to consider the BIA’s
   February 2020 decision, Diaz-Diaz has abandoned any challenge to that
   decision. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Accordingly, the petition for review is DISMISSED IN PART for
   lack of jurisdiction and DENIED IN PART.




                                         3